Citation Nr: 0829370	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-06 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether a January 5, 2007 decision of the Board, which denied 
service connection for bilateral pes planus including as 
secondary to a service-connected left ankle disability and 
which denied service connection for plantar fasciitis 
including as secondary to the service-connected left ankle 
should be reversed on the basis of clear and unmistakable 
error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from January 1988 to 
October 1991.  

In March 2007, the veteran submitted correspondence which 
constituted a motion to revise or reverse, on the basis of 
CUE, a January 5, 2007 Board decision, wherein the Board 
denied service connection for bilateral pes planus and for 
bilateral plantar fasciitis.  See 38 U.S.C.A. §§ 5109A and 
7111; 38 C.F.R. §§ 20.1400, 20.1403.

The Board's policy provides that the issue of whether a prior 
Board decision involves CUE will be addressed in a decision 
separate from decisions on other issues.  This exception to 
the general policy that all issues over which the Board has 
jurisdiction in an individual case will be addressed in a 
single document is provided since the Board exercises 
original jurisdiction where reversal or revision of a 
previous Board decision due to CUE is requested.  See 38 
U.S.C.A. § 7111(e). 


FINDINGS OF FACT

1.  In a January 5, 2007 decision, the Board denied service 
connection for bilateral pes planus and for bilateral plantar 
fasciitis.

2.  The January 5, 2007 Board decision was based on the 
record and the law which existed at the time and did not 
involve undebatable error which, had it not been made, would 
have manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the January 5, 2007 
Board decision which denied service connection for bilateral 
pes planus and for bilateral plantar fasciitis on the basis 
of CUE have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105, 
7111 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.105(a), 
20.100, 20.1400, 20.1402, 20.1403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  This law contemplates VA's notice and duty to 
assist obligations in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process.").  The Board 
therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the issue of CUE in the January 5, 2007 
rating decision.

CUE criteria and analysis

The veteran has alleged CUE in a January 5, 2007 Board 
decision, wherein the Board denied service connection for 
bilateral pes planus and for bilateral plantar fasciitis.  A 
decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 
7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous 
determinations of the Board that are final and binding, 
including decisions of the degree of disability, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, however, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made. 38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b).

Rule 1403, 38 C.F.R. § 20.1403, describes what constitutes 
CUE and what does not, and provides as follows:

(a)  General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.

(b)  Record to be reviewed.--(1) General.  Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.  (2)  Special rule for 
Board decisions issued on or after July 21, 1992.  For a 
Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made includes 
relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such 
record was transferred to the Board for review in 
reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have 
been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error. - (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.  
(38 U.S.C.A. §§ 501(a), 7111).

The Board notes that, with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision of prior Board decisions on the grounds of clear and 
unmistakable error, the definition of clear and unmistakable 
error was based on prior rulings of the United States Court 
of Appeals for Veterans Claims (the Court).  More 
specifically, it was observed that Congress intended that VA 
adopt the Court's interpretation of the term "clear and 
unmistakable error."  Indeed, as was discussed in the notice 
of proposed rulemaking, 63 Fed. Reg. 27, 534-36(1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1, 567-68 (daily ed. Apr. 
16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in 
connection with House passage).  Thus, the Board is permitted 
to seek guidance as to the existence of clear and 
unmistakable error in prior Board decisions based on years of 
prior Court precedent regarding CUE.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) 
(to prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome- 
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

It has been held that CUE is a very specific and rare kind of 
'error.''  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  

A disagreement with how facts were evaluated is inadequate to 
raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  

In March 2007, the veteran submitted a letter containing his 
CUE allegations.  His first allegation of error is the fact 
that he did not file a claim for flat feet as secondary to an 
ankle injury.  His second allegation of error is that VA 
misapplied the regulations governing combat injuries.  His 
final allegation of CUE is that VA was in error in finding 
that his current pes planus symptomatology was mild.   

The Board finds that the veteran's first allegation of CUE 
regarding the flat feet claim is without merit.  He argues 
that he did not file a claim of entitlement to service 
connection for flat feet as secondary to an ankle injury.  
This allegation does not rise to a level of CUE.  In his 
notice of disagreement received in July 2003, the veteran 
stated that his feet were "aggravated" by the ankle injury.  
Nevertheless, even if he did not intend for there to be a 
claim of secondary service connection, the veteran is 
basically agreeing with the Board's determination that he 
does not have pes planus due to the service-connected left 
ankle disability.  This argument does not allege that the 
correct facts were not before the adjudicator nor does it 
allege that the statutory or regulatory provisions extant at 
the time of the decision were improperly applied.  

The veteran's second allegation of CUE is that the Board 
misapplied the regulations governing combat injuries.  He 
argues that the Code Federal Regulations states that if a 
service-connected disability or an aggravated disability 
occurred in combat and is consistent with the circumstances, 
conditions, and hardships of such service, "such a 
disability would be awarded even if no medical records are 
available."  He argues that he sought treatment during 
active duty for pain in his feet, while in combat, but VA 
failed to consider this as evidence of aggravation of a pre-
existing foot disability.  He seems to argue that VA failed 
to apply the benefit of the doubt to his claims.  

The Board finds this argument primarily pertains to an 
allegation that VA improperly weighed or evaluated the 
evidence of record.  He is alleging that VA should have used 
his testimony regarding seeking in-service treatment for 
painful feet during combat as evidence that his pre-existing 
foot disorders were aggravated by his active duty service.  
There is no indication in the January 2007 Board decision 
that VA failed to apply the combat presumption as set out 
under 38 U.S.C.A. § 1154(b).  In fact, the Board specifically 
noted that the veteran participated in combat and accepted 
the veteran's lay testimony regarding his foot pain/treatment 
in the Winter of 1990.  The Board further correctly pointed 
out that 38 U.S.C.A. § 1154(b) does not create the 
presumption that an in-service injury resulted in the chronic 
worsening of the veteran's pre-existing foot disorders.  The 
Board accepted the veteran's testimony regarding the 
occurrence of foot pain/treatment during active duty even in 
light of the absence of clinical records based on the 
veteran's combat status.  The Board found that such evidence, 
however, was not sufficient to demonstrate a permanent 
increase in the veteran's pre-existing pes planus.  To the 
extent that the veteran disagrees with the probative weight 
the Board assigned to his report of in-service treatment, 
this is argument is not a proper basis for CUE.  38 C.F.R. 
§ 20.1403(d)(3).  There is no indication that the Board 
failed to apply the benefit of the doubt to the veteran's 
claim.  In considering the question, the Board determined 
that the preponderance of the evidence was against the claim 
and specifically found that the benefit of the doubt rule was 
not applicable to the veteran's claims.  

The veteran's final allegation of CUE is that VA was in error 
in finding that his current pes planus symptomatology was 
mild therefore demonstrating that there was no permanent 
aggravation of the pre-existing pes planus.  He argues that 
mild asymptomatic flat feet and painful symptomatic mild 
deformed pronated feet are not the same.  He argues that VA 
failed to take into account evidence he submitted indicating 
that he had had foot pain since boot camp.  The January 2007 
Board decision specifically set out the veteran's allegations 
and testimony that he had had foot problems since active 
duty.  This evidence was considered in determining whether 
the foot disorder was aggravated.  The Board found other 
evidence of record to be more probative of whether the foot 
was aggravated or not.  This argument pertains to the way the 
Board evaluated the evidence of record.  This argument does 
not allege that the correct facts were not before the 
adjudicator nor does it allege that the statutory or 
regulatory provisions extant at the time of the decision were 
improperly applied.  There is no indication that the Board 
failed to apply the benefit of the doubt to the veteran's 
allegation.  In considering the question, the Board 
determined that the preponderance of the evidence was against 
the claim and specifically found that the benefit of the 
doubt rule was not applicable to the veteran's claims.  

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the January 5, 2007 Board 
decision.  Accordingly, the veteran's motion is denied.



ORDER

The motion for revision of the January 5, 2007 Board decision 
on the basis of CUE is denied.



____________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


